Citation Nr: 1135009	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-44 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depression.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a thoracic spine disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the left knee.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to April 2009.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 and January 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for left knee disability, assigning a noncompensable evaluation from April 17, 2009; and denied service connection for tinnitus, major depression, a cervical spine disability, and a thoracic spine disability.

In a September 2010 rating decision, the RO found clear and unmistakable error in the prior evaluation assigned for the Veteran's left knee disability and increased the evaluation to 10 percent effective April 17, 2009.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Board has recharacterized the issue of entitlement to service connection for major depression as entitlement to service connection for an acquired psychiatric disability, to include major depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Moreover, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reflects that the Veteran is unemployed.  See December 2009 VA psychiatric examination report.  Therefore, a claim for a TDIU is part of the increased rating claim currently before the Board and must be adjudicated as such.  As such, the Board as characterized the issues as indicated above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating claim for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, his tinnitus had its onset in service.  

2.  Resolving any doubt in the Veteran's favor, depression and generalized anxiety disorder had their onset during active service.

3.  Resolving any doubt in the Veteran's favor, his cervical spine strain had its onset in service.

4.  Resolving any doubt in the Veteran's favor, his thorolumbar spine strain had its onset in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.   Depression and generalized anxiety disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Cervical spine strain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Thorolumbar spine strain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus, a psychiatric disability, a thoracic spine disability, and a cervical spine disability, which represents complete grants of those benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including psychoses and arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Tinnitus

The Veteran contends that his tinnitus is due to noise exposure experienced during service.  He indicates that he trained with weapons as part of his military occupational specialty (MOS).  See August 2010 statement.  The Veteran's service personnel records show that he was assigned to an Infantry unit but was unable to complete his basic training due to his now service-connected left knee disability.  

His service treatment records are negative for any complaints, treatment, or findings of tinnitus.   

After service, in December 2009, the Veteran underwent a VA general medical examination, at which time he reported that he began experiencing intermittent tinnitus symptoms during service in July 2008.  A diagnosis of tinnitus was rendered during the examination but the examiner was unable to relate the Veteran's tinnitus to service without resorting to mere speculation.  

Despite the absence of objective evidence relating the Veteran's current tinnitus to his period of active service, the Board acknowledges his lay reports of having experienced tinnitus during service and thereafter.  Indeed, the Veteran, as a layperson, is competent to testify as to the observable aspects of tinnitus.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  Thus, having found the Veteran's report of experiencing tinnitus during service and thereafter competent, the Board finds no reason to doubt his credibility as well.  

Thus, in light of the Veteran's competent and credible reports of tinnitus during service and thereafter, and the December 2009 VA examiner's diagnosis of the tinnitus, the Board finds that resolving any doubt in the Veteran's favor, service connection is warranted for tinnitus.

Psychiatric Disability

The Veteran seeks service connection for a psychiatric disability, claimed as major depression.  His service treatment records are negative for any psychiatric complaints, treatment, or findings.  

Approximately five months following his discharge from service, the Veteran presented to a VA urgent care department in September 2009 with complaints of feeling depressed and angry.  During the psychiatric consultation, he indicated that, during service, he slowly became more and more depressed and had a tough time dealing with military life.  He indicated that his eating habits changed and his anger became more prominent.  He further stated that he had passive thoughts of harming others.  He described feelings of a panic attacks, to include increased heart rate, increased sweating, and diaphoresis.  Axis I diagnosis was depression, not otherwise specified, e/f adjustment disorder with depression mood and emotions, e/f ADHD.  The Veteran was prescribed an antidepressant and was referred to therapy.  

In October 2009, the Veteran was admitted to a VA hospital on account of his psychiatric complaints.  Upon discharge, he was diagnosed with generalized anxiety disorder with superimposed depressed mood.

During his formal VA December 2009 examination, a mental disability was not found.  Instead the Veteran was diagnosed with cannibus dependence and alcohol abuse.  

According to his November 2010 substantive appeal, the Veteran indicated that he still suffers from psychiatric disability.  

On review, the Board finds that the evidence of record is at least in relative equipoise as to whether an acquired psychiatric disability is related to service.  Although he was not diagnosed with a psychiatric disability during his December 2009 VA examination, it is clear that the Veteran is currently diagnosed with a psychiatric disability for which he is prescribed medication and therapy.  Moreover, even though the Veteran was not diagnosed with a psychiatric disability during service or with a psychosis within the first year, and the record contains no objective evidence of a nexus between a current psychiatric disability and service, the evidence in this case reflects significant psychiatric treatment, to include hospitalization, beginning just five months following service discharge.   The Board notes that the Veteran is competent to attest to his observations of his psychiatric symptoms, to include attesting as to a continuity of symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran credibly testified that he was treated for psychiatric symptoms soon after service discharge, which is completely consistent with the objective medical evidence.  The Veteran's testimony and statements on these matters are credible, and provide the most probative evidence on the question of whether there was a continuity of symptoms since service.

When all the evidence is considered in light of relevant law and regulation, the record is at least in relative equipoise as to whether depression and generalized anxiety disorder were incurred in service.  38 C.F.R. § 3.303(d).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for depression and generalized anxiety disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Cervical and Thoracic Spine

The Veteran also seeks service connection for disabilities of the cervical and thoracic spine.  According to his November 2010 substantive appeal, the Veteran stated that he endured strenuous activities during his military service.     

His service treatment records are negative for any complaints, treatment, or findings related to the spine.  

As indicated, the Veteran's service personnel records show that he was assigned to an Infantry unit and was completing his initial training before he was discharged due to his left knee disability.  

During his December 2009 VA examination of the spine, the Veteran reported that he noticed spine problems as early as June 2008 when carrying packs during training and indicated that his spine pain has endured ever since service.  The December 2009 examiner diagnosed the Veteran with strains of both the cervical and thoracic spine.  

The record does not contain any objective evidence of a nexus between the current spine disabilities and service but the Board observes that the December 2009 examiner was not asked to provide such an opinion.  In any event, there is evidence of a current disability, and as indicated, the Veteran is competent to report his observable symptoms, such as pain in the cervical and thoracic spine regions.   He is also competent to report that he has had such pain since service discharge.  

Thus, based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to whether the current cervical and thoracic spine disabilities are related to service.  When all the evidence is considered in light of relevant law and regulation, the record is at least in relative equipoise as to such disabilities were incurred in service.  38 C.F.R. § 3.303(d).   As such, the Board concludes that service connection for cervical spine strain and thoracic spine strain is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for depression and generalized anxiety disorder is granted.

Service connection for cervical spine strain is granted.

Service connection for thorolumbar spine strain is granted.


REMAND

The Veteran underwent a VA examination of his left knee in December 2009.  In an August 2010 statement, he essentially indicated that the examination was not reflective of the current level of severity of his left knee disability; he continues to experience constant left knee pain, throbbing, swelling, and a feeling of giving way.  Also, on his substantive appeal, received in November 2010, he indicated that he is suffering from instability of his left knee.  The Board further notes that during his personal hearing in July 2011, he essentially testified that his left knee has worsened since his last formal VA examination in December 2009 in that he indicated that although his left knee flexed to 105 degrees at that time, he did so with pain, despite what was reflected on the examination report.  

In light of the Veteran's contentions, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the increased rating claim.

Lastly, as indicated, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran is unemployed.  As such, the claim of entitlement to TDIU, as a component of his claim for an increased rating is before the Board.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his service-connected left knee disability.  The claims folder should be made available to the examiner for review.  Any necessary tests should be conducted.

The examiner is asked to answer the following:

a.  identify and describe the severity of the Veteran's symptoms associated with his service-connected left knee disability.  Provide the range of motion of the left knee in degrees and note whether there is objective evidence of pain on motion.  Indicate whether the left knee exhibits weakened movement, excess fatigability, or incoordination during flare-ups or with repeated use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

b.  indicate whether there is evidence of recurrent subluxation or lateral instability of the left knee.

c.  opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, s/he should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


